Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 1 of 24




        Exhibit C
     Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 2 of 24
                           DEPOSITION OF OFFICER TASHA DeCOSTA



                       IN THE UNITED STATES DISTRICT COURT
             IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                              --o0o--
   AG.G. a minor, by and through )
   his guardian ad litem, JESSICA)
   AQUINO; AR.G., a minor, by and)
   through his guardian ad litem,)
   JESSICA AQUINO; KARLA GONSALEZ)
   individually; and AUGUSTIN    )
   GONSALEZ, JR., individually, )
                                 )
                    Plaintiffs, )
                                 )
              vs.                )CASE NO.: 4:19-cv-00697 DMR
                                 )
   CITY OF HAYWARD, a municipal )
   corporation; MARK KOLLER,     )
   individually; PHILLIP WOOLEY, )
   individually; MICHAEL CLARK, )
   individually; TASHA DECOSTA, )
   individually; and DOES 1-100, )
   inclusive,                    )
                                 )
                    Defendants. )
   ______________________________)       CERTIFIED COPY




                     DEPOSITION OF OFFICER TASHA DeCOSTA

                               TUESDAY, JANUARY 28, 2020




   REPORTED BY:           ANGELICA R. GUTIERREZ, CSR NO. 13292


                                                                                                  1

                    BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
          Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 3 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1        what actually occurred that evening.
 2               Q.      Okay.       Did you review the summary of your
 3        statement?
 4               A.      No.
 5               Q.      Did you review your interview?
 6               A.      No.
 7               Q.      Did you review any documents?
 8               A.      I have -- I have reviewed my body camera
 9        footage.
10               Q.      Okay.       And we'll get to that probably towards
11        the end.
12               A.      Okay.
13               Q.      Now, I assume that you have received the same
14        training that other officers have with respect to --
15        essentially your department has a training with respect
16        to responding to people who appeared to be emotionally
17        disturbed, correct?                 Or mentally impaired.
18               A.      We have a training we just had on deescalation
19        training.
20               Q.      Deescalation, and is that put on by ICAT?
21               A.      It was put on in-house by in-house people.                                 I
22        don't know where they were trained.
23               Q.      Okay.       Are you familiar with the -- with the
24        training that talks about crisis recognition, tactical
25        communications, operational tactics, and scenario based
                                                                                                        9

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
          Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 4 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1        training, and a critical decision making model?
 2               A.      At some different points in my career, yes, we
 3        have had training on all of those things, yes.
 4               Q.      Okay.       And so, what is your understanding of
 5        what deescalation training is?
 6               A.      Well, my understanding would be just as the
 7        words are.          So, to deescalate a situation, if possible,
 8        to bring the motion of a situation down in order to
 9        return to rational thought.                      So to kind of get people
10        back to center, so that their sessions are made.
11               Q.      And that includes good decisions by the both
12        the subject you're dealing with and the officers,
13        correct?
14               A.      It could apply at both, sure.
15               Q.      And you understand that officers can get
16        emotionally captured by events, correct?
17               A.      I do.
18               Q.      And officers are trained on how to avoid that
19        happening, correct?
20               A.      Yes.
21               Q.      And that's -- includes by keeping a calm head,
22        correct?
23               A.      Yes.
24               Q.      Among a lot of other ways, being well-trained
25        is one of them, correct?
                                                                                                     10

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
          Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 5 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1               A.      Yes.
 2               Q.      Okay.       And do you recall, in responding to
 3        this incident involving Mr Gonzales, whether there
 4        were -- what was it -- communication that was preceded
 5        by three beeps?
 6               A.      I don't recall.
 7               Q.      Okay.       And we'll preview the tape later.
 8               A.      Okay.
 9               Q.      But, in any event, at some point, you did
10        responded to this incident, correct?
11               A.      Yes.      Sure.
12               Q.      Okay.       Why did you respond?
13               A.      I was on duty.             I was somewhat close to the
14        area.       It's not uncommon I wouldn't -- that I would
15        respond.         I respond to calls all day, whether they're
16        critical or not, whether they're my people or not.                                      But
17        I think the biggest reason why I went this was a man
18        with a knife call, and -- or at least that's how it
19        came out, and I was probably a mile or so away.
20               Q.      Okay.       And, by the way, do you recall what
21        officers you were supervising on your shift this day?
22               A.      I don't recall.              I was working an overtime
23        shift.
24               Q.      Okay.       So one of the reasons you responded was
25        you were close?
                                                                                                     16

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
          Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 6 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1        from that that Officer Woolly was already in the area
 2        where the call had been reported to originated from?
 3               A.      I believe he was, yes.
 4               Q.      Okay.       And do you know how long he had been in
 5        the area when he first made the communication that he
 6        was having difficulty finding people?                             Or finding the
 7        incident?
 8               A.      I -- I don't know exactly how long he's been
 9        in the area, but I know that I went right when the call
10        was dispatched and it would have taken me, you know,
11        less than a couple minutes to get there.                               So he
12        couldn't have been there that long.
13               Q.      Okay.       Eventually you did come across someone
14        who fit the description -- well, strike that.
15        Eventually you came across someone who waived you down,
16        correct?
17               A.      I did.
18               Q.      And you were in a marked patrol vehicle?
19               A.      I was.
20               Q.      Did you also have a Ford Explore?
21               A.      I did.
22               Q.      Okay.       And tell me what happened with this
23        person?
24               A.      It appeared to me as if he came off the
25        sidewalk, and he was wearing an orange shirt -- T
                                                                                                     20

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
          Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 7 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1        shirt, and what I remembered from dispatch was that the
 2        guy with the knife was supposed to have a red shirt.
 3        So, when I saw the guy pop out at the sidewalk with the
 4        orange shirt, I had to try to figure out whether or not
 5        this was the guy with the knife or if this was a
 6        different person.
 7               Q.      Right.
 8               A.      So, what I did was got out of my car, because
 9        I didn't want to be stuck sitting in my car if he came
10        up to my car, so I got out and spoke with that -- that
11        person.
12               Q.      And what location was that at?
13               A.      So, it was on O'Neill, and I believe the
14        driveway is O'Neill Commons.                       It's to a, like, a condo
15        complex.         It was just probably a few feet south of that
16        drive way on the west side of the street.
17               Q.      And what -- did you notice any injuries to
18        this person?
19               A.      It was dark.            I didn't notice anything to him.
20               Q.      Did he tell you he was injured?
21               A.      No.
22               Q.      Did you ask him if he was injured?
23               A.      There was no time for me to ask him that.                                He
24        ran -- he kind of started walking back north on
25        O'Neill.         He said some things to me and then he just
                                                                                                     21

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
          Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 8 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1        started walking away.
 2               Q.      Okay.       And what did he tell you?
 3               A.      He said you -- he said something to the effect
 4        of -- and I may not quote him exactly, but it was
 5        something to the effect of, "you gotta stop him", and
 6        he pointed down the street back north and he said --
 7        and he started walking that way.
 8               Q.      He started towards the guy?
 9               A.      He started walking north along the -- the west
10        side of the street.
11               Q.      In the same direction he pointed?
12               A.      Yes.
13               Q.      Okay.       So he said, "you gotta stop him", but
14        he didn't go in the opposite direction of --
15               A.      He started walking toward --                       walking north,
16        yeah.
17               Q.      Did he tell you why you had to stop him?
18               A.      I don't -- I don't remember.
19               Q.      Do you recall describing this person as being
20        in a panic?           Like a panicked state?
21               A.      I would agree that -- yeah, he did appear you
22        know he popped out from the sidewalk and he starts
23        walking way, I was like, "okay, okay".                              But, yeah, that
24        would -- it would look like a panic.                            It wasn't casual.
25               Q.      Okay.       Did he tell you at that the time --
                                                                                                     22

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
          Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 9 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1        this person, you later learned his name is Oscar,
 2        correct?
 3               A.      Yes.
 4               Q.      Okay.       And so if we refer to him as "Oscar",
 5        we know you didn't know his name at the time, right?
 6               A.      Right.
 7               Q.      All right.           But that's who we are referring
 8        to, the man in the orange shirt, right?
 9               A.      Okay.
10               Q.      Okay.       So, according to the report, it quotes
11        he was saying that Oscar said, "stop him, stop him, he
12        has a knife".            Does that refresh your recollection that
13        Oscar told you he had a knife?                        The man did?
14               A.      It probably is what he said.
15               A.      Okay.       And at some point after that, so it was
16        a very short interaction, right?
17               A.      Right.
18               Q.      Three or four seconds?
19               Q.      Not even that long.
20               A.      Okay.       Less than that.              And did Oscar run in
21        that direction or walk?
22               A.      I think it was walking, but it was fast.
23               Q.      Okay.       And did you see people where he was
24        walking towards?
25               A.      So there were a number of things happening at
                                                                                                     23

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 10 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1        one time.          There was Oscar that popped up at the
 2        sidewalk         and told me, "stop him", or whatever he said.
 3        "Stop him" or "he has a knife" or whatever, and then, I
 4        looked north.            I had my flashlight in my hand, and I
 5        could hear voices coming from the north.                               So, as I was
 6        looking with my flash light, at that point, Oscar
 7        walked in -- ahead of me, and I could hear voices and
 8        see two people in the -- in the street.
 9               Q.      Could you tell whether one had a red shirt as
10        opposed to orange?                Or was it too far away?                   I don't
11        know.
12               A.      I don't know that that stood out to me, but
13        what stood out to me was the commotion that was going
14        on in the street.
15               Q.      Did you hear their words?
16               A.      I heard the male.               And again, I don't want to
17        say the wrong like -- I don't want to guess what he
18        said now, but my best recollection was something like,
19        "you called the fucking police on me.                             They are going
20        have to kill me".               It was something like that.
21               Q.      Sure.       I am going to read to you to refresh
22        your recollection.
23               A.      Okay.
24               Q.      Did you the hear the man in the -- the man in
25        the -- you could tell there was a man and a woman,
                                                                                                     24

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 11 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1        right?
 2               A.      Right.
 3               Q.      Did you hear the man say something to the
 4        effect of, "don't call the police."                            Or, "if you call
 5        the police, they are going to have to shoot me", and "I
 6        don't give a fuck.                If you call the police, they are
 7        going to have to shoot me"?
 8               A.      Yes.      That sounds like what he said.
 9               Q.      Okay.       At that time, could you see if the man
10        had any weapons in his hand?
11               A.      I couldn't see that at that point.
12               Q.      Okay.       How far were you?               How far away?
13               A.      I -- I don't -- I don't know that I could
14        estimate that now.                I probably did then, but it was,
15        you know, I -- I don't -- I don't know.                              It was far
16        enough that I could -- I mean, it was close enough that
17        I could see it was two people, a man and a womman.                                      I
18        could hear them, but it was that haze from that smoky
19        day that they were -- it looked like -- as I walked --
20        I started to walk that way, and they were -- they were,
21        like, tussling in the middle of the street.                                 So that's,
22        I mean, I think the best --
23               Q.      Sure.
24               A.      -- thing that I saw.
25               Q.      And again, the question was could you see any
                                                                                                      25

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 12 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1        weapons?         So, you didn't see any weapons.
 2               A.      Not at that point.
 3               Q.      Okay.       And when you say that they were
 4        tussling, did it look like a fight or was it just kind
 5        of like their hands were kind of tussling with each
 6        other?
 7               A.      It didn't -- it wasn't like a fist fight, but
 8        it was like they were grabbing on each other.                                   Either
 9        she was either pulling okay and he was grabbing, or she
10        was grabbing, but there was this grabbing back and
11        forth is the best I can describe it.                            Their hands were
12        on each other, and they were like trying to separate,
13        but not.         So I don't know who was grabbing who, but.
14               Q.      Right.        And so, you were on foot.                     Were you --
15        I take it you were out of the car when you heard the
16        man say words to the effect of " you called the police
17        and they're going to have to shoot me"?
18               A.      Yes.
19               Q.      Okay.       At that time, I take it that raised a
20        question for you as to whether this could be suicide by
21        cop or event that could unfold?
22                       MR. VIGILIA:            Objection.          Lacks foundation.
23        You can answer.
24                       THE WITNESS:            It heightened my senses of, you
25        know -- now I think the guy in the orange shirt is not
                                                                                                     26

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 13 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1        anything to the effect of, "get away from him".                                    "Come
 2        her -- come here" to the person that Mr. Gonzales was
 3        with?
 4               A.      No, I did not.
 5               Q.      Okay.       Now, from the time you exited your
 6        patrol vehicle to the time shots were fired, how much
 7        time had lapsed?
 8               A.      Maybe six to eight seconds.
 9               Q.      Okay.       I take it if you had more time, the
10        only thing you would have done is call out to the girl,
11        "get away from him", "come here" something like that;
12        Is that right?
13                       MR. VIGILIA:            Objection.          Calls for
14        speculation.            You can answer.
15               A.      I think -- yes.              Time gives a lot more
16        options.
17               Q.      Right.        And one thing officers are trained to
18        do when they respond to a situation like this one, if
19        possible, is to try the extend the time, right?                                    Make
20        the time.
21               A.      If possible, yes.
22               Q.      And the reason for that is time helps to -- to
23        do everything you need to do.                        Establish a perimeter,
24        containment, get the person away from him, right?
25        Among other reasons.
                                                                                                     33

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 14 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1               A.      Something was wrong.
 2               Q.      Yeah.       It looked like he needed some help,
 3        right?
 4               A.      It looked like she needed some help.
 5               Q.      Well --
 6               A.      I mean, I think that the whole situation
 7        needed help.
 8               Q.      Right.        Everyone involved.
 9               A.      Yes, absolutely.
10               Q.      And so, do you know of any reason why no one
11        took their taser out in this incident?
12                       MR. VIGILIA:            Objection.          Calls for
13        speculation.
14               Q.      Well, and it might be foundationless.                             I don't
15        know the answer.               Did you have your taser out?
16               A.      I did not.
17               Q.      You had a gun out, right?
18                       MR. VIGILIA:            Objection, vague as to time.
19               A.      At one point I did, yes.
20               Q.      When was your gun out?
21               A.      After I came around the back of the truck and
22        heard Phil saying, "drop the knife, drop the knife",
23        "stop", or something like I that, and I came around and
24        I unholstered my gun at that point based on what --
25        well, the totality of what was happening.
                                                                                                     44

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 15 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1               Q.      Is that after shots had been fired?
 2               A.      It was probably simultaneous.                        And one of the
 3        reasons why you pulled your gun out was because you
 4        were hearing shots, correct?
 5               A.      No, it was because I -- I was coming around
 6        the back and was hearing Phil say, "drop the knife,
 7        drop the knife".               And at that point, base on the type
 8        of call, information that the guy had a knife, and then
 9        Phil saying "drop the knife", and that I could see when
10        I went around initially the guy getting close to Phil
11        and walking toward him, at that point, it was pretty
12        close to about the same time when the shots were fired
13        that I withdrew my handgun.
14               Q.      Okay.
15               A.      So I don't know exactly, but it was really
16        close to the same time.
17               Q.      Weren't you trying to give them information,
18        the other officers at the scene, before shots were
19        fired?
20               A.      Initially, but they -- I don't believe could
21        hear me, initially, as they drove past me.
22               Q.      They drove right past you.                      You were on-scene,
23        and they drove right past you, right?
24               A.      They did.
25               Q.      Okay.       And did they ever try to get
                                                                                                     45

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 16 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1               A.      Yes.
 2               Q.      Okay.       So is there any reason they wouldn't
 3        have seen you police car that you know, other than they
 4        weren't looking?
 5               A.      I don't know.
 6               Q.      Okay.       Did they ever attempt to communicate
 7        with you from the time of their arrival on-scene until
 8        the shots were fired?
 9               A.      No.
10               Q.      Okay.       In the information you were trying to
11        give them once they arrived on-scene, what was it?
12               A.      I was aways back and I was trying to tell
13        them -- I was saying something to the effect of "he's
14        threatening".            What I meant by that, to them, was -- it
15        was bases on the statements that I was hearing him make
16        that you're going to have to shoot me.                              He's
17        threatening, and I'm trying -- what I was trying to say
18        was, "he's threatening.                   You're going to have to shoot
19        him."       He's threatening what would be more commonly
20        known as, like, suicide by cop.
21               Q.      Didn't you tell them, "stop, he's
22        threatening"?
23               A.      I don't think so.
24               Q.      Okay.       Just, "he's threatening";                     Is that
25        right?
                                                                                                     47

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 17 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1               A.      I think I said, "he's threatening", but I
 2        stopped saying that, because I knew they couldn't --
 3        didn't seem like -- I didn't know, but it didn't seem
 4        like they could hear me, and they were involved in
 5        something more critical.
 6               Q.      How long before shots were fired did you say
 7        he's threatening?
 8               A.      I don't -- it would have been less than six
 9        seconds.         I'm guessing.
10               Q.      Right.        How tall are you?
11               A.      5'7".
12               Q.      And were there -- was there street lighting in
13        the area?
14               A.      I believe so.             I had my flashlight, too.
15               Q.      And you had your flashlight.                       It appeared to
16        you acting that Mr. Gonzalez was acting bizarre as if
17        he was psychotic or intoxicated, correct?
18               A.      That's correct.              Something was wrong with him.
19               Q.      It was obvious to you that there was something
20        wrong with his mental state, correct?
21               A.      Correct.
22               Q.      You told interviewers that it all happened
23        really fast and noted there was enough -- not enough
24        time to even coordinate with different force options
25        between the two officers; is that true?
                                                                                                     48

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 18 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1        as my gun's out, I'm okay, because that's not the case.
 2               Q.      Well, I'm not saying that in all circumstances
 3        that's true.            The other person has a gun, obviously
 4        there's a problem, right?
 5               A.      Well that is -- that would present a
 6        problem --
 7               Q.      Yeah.
 8               A.      -- but if they have a knife, that could also
 9        present a problem, too.
10               Q.      But it's much less of a problem when you have
11        three officers at the scene, and I take it, in your
12        view, since you -- well, strike that.                             You've referred
13        to Officer Woolly as Phil.                     Do you know him personally?
14               A.      From work.
15               Q.      Right, and you know him as a competent
16        officer, correct?
17               A.      Correct.
18               Q.      And what about Officer Clark?                        Do you know him
19        personally.
20               A.      From work, yes.
21               Q.      And first name basis with him, as well?
22               A.      Correct.
23               Q.      Okay.       What did he say?               What's his name?
24               A.      Mike.
25               Q.      Mike.       Okay.       And they are both competent
                                                                                                     51

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 19 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1        officers correct?
 2               A.      I believe so.
 3               Q.      Okay.       So, you have three officers present.
 4        You are competent, too, right?
 5               A.      Yes.
 6               Q.      All of you are competent; you all have been
 7        trained on the taser; you all possess the taser,
 8        correct?
 9               A.      Correct.
10               Q.      You are all capable of moving?                        Nobody has a
11        physical disability, right?
12               A.      Not to my knowledge.
13               Q.      Okay.       And if they did, they shouldn't be on
14        patrol right?
15               A.      Correct.
16               Q.      Okay.       So, you're all capable of moving.                          Mr.
17        Gonzalez was never running at anyone, correct?
18               A.      I didn't see him run.
19               Q.      You saw him walking in a deliberate manner,
20        correct?
21               A.      I did.
22               Q.      Okay.       You didn't see any weapon in his hand,
23        correct?
24               A.      I didn't.
25                       MR. VIGILIA:            Objection.          Assumes facts not in
                                                                                                     52

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 20 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1        correct?
 2               A.      Yes.
 3               Q.      Okay.       And here you had three officers at the
 4        scene, all three lethal weapons, gun, and all three had
 5        operable tasers, correct?
 6               A.      Right.
 7                       MR. VIGILIA:            Objection.          Calls for
 8        speculation.
 9                       MR. NISENBAUM:             Q.     Okay.       And at no point did
10        you tell any of the officers to -- I take that back.
11        You did make a statement, but you were not intending by
12        that statement to tell the officers to back off,
13        correct?
14               A.      No, I'm just trying to communicate what I
15        knew.
16               Q.      Okay.       And you were saying to hold on and were
17        telling them to wait?
18               A.      I was just trying to give them the
19        information.            I wasn't -- I couldn't tell them to wait.
20        in fact, I couldn't even keep talking.                              I had to stop
21        talking so they could focus on that -- on what was
22        happening.          It would have been inappropriate for me to
23        keep talking.
24               Q.      Is that why you stopped talking?                          For them to
25        focus?
                                                                                                     80

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 21 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



 1               A.      I stopped talking because I realized they
 2        couldn't hear me, and if I were to continue to talk or
 3        demand that they listen to me, it would diverted their
 4        attention from what was going on in front of them.
 5               Q.      Okay.
 6               A.      So, I stopped talking for a couple reasons.
 7               Q.      Now, you also have tools in your trunk,
 8        correct?
 9               A.      Yes, in my police car.
10               Q.      You're a sergeant and sergeants carry specific
11        weapons, correct?
12               A.      Yes.
13               Q.      And these are, like, tasers.                       These are
14        weapons that can be used from a distance, correct?
15               A.      Yes.
16               Q.      And then, I'm sure you have like a lethal
17        firearm, like a rifle or something, but you also had a
18        40-millimeter, correct?
19               A.      Correct.
20               Q.      And what other -- what else did you have?
21               A.      I have a bean bag shotgun.
22               Q.      What is the purpose of the bean bag shotgun?
23               A.      It's a less lethal option.
24               Q.      What does it do?
25               A.      It works much like a shotgun.                        It's a small
                                                                                                     81

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 22 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



1                                        DECLARATION OF WITNESS
2

3                         I hereby declare I am the deponent in the
4           within matter; that I have read the foregoing deposition
5           and know the contents thereof, and I declare that the
6           same is true of my knowledge except as to the matters
7           which are therein stated upon my information or belief,
8           and as to those matters, I believe them to be true.
9                         I declare under the penalties of perjury of the
10          State of California that the foregoing is true and
11          correct.
12

13                        Executed this _____ day of ________________,
14          20__, at ____________________________, ___________.
                        (City)                        (State)
15

16
                            ______________________________
17                          TASHA DeCOSTA
18

19

20

21

22

23

24

25

                                                                                                     88

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 23 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



1           STATE OF CALIFORNIA    )
                                   ) ss.
2           COUNTY OF CONTRA COSTA )
3

4                   I, Angelica R. Gutierrez, a licensed Certified
5           Shorthand Reporter, duly qualified and certified as such
6           by the State of California;
7                   That prior to being examined, the witness named in
8           the foregoing deposition was by me duly sworn to testify
9           to the truth, the whole truth,and nothing but the truth;
10                  That the deposition was by me recorded
11          stenographically at the time and place first herein
12          mentioned, and the foregoing pages constitute a full,
13          true, complete and correct record of the testimony given
14          by the said witness;
15                  That I am a disinterested person, not being in any
16          way interested in the outcome of said action, nor
17          connected with,nor related to any of the parties in said
18          action, or to their respective counsel, in any manner
19          whatsoever.
20

21                                       DATED:       January 28, 2020
22

23                            ___/s/Angelica R. Gutierrez____________
24                             ANGELICA R. GUTIERREZ, CSR No.                       13292
25

                                                                                                     89

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
         Case 4:19-cv-00697-DMR Document 58 Filed 06/04/20 Page 24 of 24
                                DEPOSITION OF OFFICER TASHA DeCOSTA



1                                             WITNESS LETTER
2          TO:     Officer Tasha DeCosta                 Date: 03.06.20
                   c/o Michael G. Vigilia, Sr. Asst. City Attorney
3                  CITY OF HAYWARD                       Depo: 01.28.20
                   777 B Street                          Ref. #20012804B
4                  Hayward, CA 94541
5          RE: AG.G...J.Aquino; K.Gonsalez v. City of Hayward, et al.
6          Dear Officer DeCosta:
7               Please be advised that the transcript of your
           deposition taken in the above matter has been completed
8          and is now available at this office for your reading and
           signing.
9               Please contact our office between the hours of 9:30
           a.m. and 5:00 p.m. Monday-Friday, to schedule an
10         appointment. Or, if you prefer, contact the attorney to
           review and sign the copy of your deposition under penalty
11         of perjury.
                Read the transcript making any changes necessary.
12         In making any changes, please use the following guide:
                1. DO NOT WRITE on the original transcript.
13              2. SIGN UNDER PENALTY OF PERJURY at the end of the
                   Deposition on the Certificate of Witness Page.
14              3. List each change on the Deposition Errata Sheet
                   following this page. Signature is required at
15                 the bottom of the Errata Sheet.
                4. Forward the signed Certificate of Witness Page
16                 and signed Errata Sheet in addition to a copy of
                   this letter to:
17                        Barbara J. Butler & Associates
                          Certified Court Reporters
18                        P.O. Box 3508, Santa Clara, CA 95055
                          (510) 832-8853 or (408) 248-2885.
19              Upon receipt of items requested in this letter, I
           will forward copies of same to all Counsel.
20              In the event you have not reviewed you deposition
           within 35 days or by trial date, whichever is sooner, the
21         original transcript will be sealed pursuant to applicable
           laws and thereafter mailed to the deposing attorney.
22
                                             Sincerely,
23
                                           /s/Barbara J. Butler
24                                         Barbara J. Butler, CSR
25         cc:     All Counsel
                                                                                                     90

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
